Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Stephanie Sanford, Donald Bowdy and All                Appeal from the County Court at Law No. 1
 Occupants, Appellants                                  of Tarrant County, Texas (Tr. Ct. No. 2018-
                                                        002032-1).       Memorandum Opinion
 No. 06-18-00059-CV         v.                          delivered by Chief Justice Morriss, Justice
                                                        Moseley and Justice Burgess participating.
 DC2 Holdings, Ltd., Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellants have adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                       RENDERED SEPTEMBER 12, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk